DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/036,172 filed September 29, 2020. Claims 1-16 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong (Pre-Grant Publication 2014/0217361).
Regarding claim 1, Seong discloses a nanorod light emitting device comprising:
adjusting a growth parameter such a diameter of a given light emitter of the array of the light emitters to obtain an adjusted growth parameter (Fig. 3, 4a-4c), the adjusting based on a location of the given light emitter on the substrate (100), the adjusting to compensate for nonuniformity in a growth profile of the light emitters across the substrate, the nonuniformity associated with a corresponding nonuniformity among wavelengths of light generated by the light emitters (Paragraph [0012 & 0046]), the adjusting the growth parameter to adjust the corresponding nonuniformity; and 
growing the given light emitter on the substrate based on the adjusted growth parameter (Fig. 4a-4c & Paragraph 0029]).

Regarding claim 3, Seong further discloses:
the light emitters comprise solid-state light emitters each comprising a corresponding quantum well to emit light (Paragraph [0032]).

Regarding claim 4, Seong further discloses:
wherein one or more of the light emitters comprise a nanorod or a nanowall (Paragraph [0030]).

Regarding claim 5, Seong further discloses:
the growth parameter comprises one or more of a size, shape, and composition of the given light emitter wherein the light emitter can have different diameter, height, and dopant composition/content (Fig. 4a-4c & Paragraph [0046]).

Regarding claim 6, Seong further discloses:
the given light emitter comprises a nanorod (Paragraph [0030]); and the growth parameter comprises a diameter of the nanorod (Fig. 3, 4a-4c).

Regarding claim 7, Seong further discloses:
the adjusting the growth parameter comprises adjusting a corresponding diameter of an opening in a mask (120); and 
the growing the nanorod comprises depositing the nanorod on the substrate through the opening in the mask (Fig. 4a-4c).

Regarding claim 10, Seong further discloses:
The adjusting of the growth parameter will inherently reduce the corresponding nonuniformity since the adjusted growth parameter of the light emitters of Seong is one of the size, shape and/or composition of the light emitter.

Regarding claim 11, Seong discloses a nanorod light emitting device comprising:
a substrate (Fig. 3, 4a-4c, 100); 
an array of light emitters (165, 175, 185) grown on the substrate, the array comprising: a first light emitter (165) located at a first location on the substrate and having a first parameter such as diameter, the first light emitter to emit a first light having a first wavelength, the first parameter associated with the first wavelength (Paragraph [0012]); and 
a second light emitter (175) located at a second location on the substrate and having a second parameter, the second light emitter to emit a second light having a second wavelength, the second parameter associated with the second wavelength (Paragraph [0012]); and 
the first parameter/diameter being different from the second parameter/diamater to compensate for nonuniformity in a growth profile of the light emitters across the substrate, the nonuniformity associated with a corresponding nonuniformity between the first wavelength and the second wavelength (Paragraph [0012 & 0046]), the first parameter and the second parameter selected to reduce the corresponding nonuniformity.

Regarding claim 12, Seong further discloses:
the light emitters comprise solid-state light emitters each comprising a corresponding quantum well to emit light (Paragraph [0032]).

Regarding claim 13, Seong further discloses:
wherein one or more of the light emitters comprise a nanorod or a nanowall (Paragraph [0030]).

Regarding claim 14, Seong further discloses:
the first and second parameter each comprises one or more of a size, shape, and composition of the first and second light emitter respectively wherein the light emitters can have different diameter, height, and dopant composition/content (Fig. 4a-4c & Paragraph [0046]).

Regarding claim 15, Seong further discloses:
the first and second light emitter comprises a first and second nanorod (Paragraph [0030]); and the first and second parameter comprises a diameter of the first and second nanorod (Fig. 3, 4a-4c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (Pre-Grant Publication 2014/0217361) in view of Schneider (Pre-Grant Publication 2017/0323925).
Regarding claim 9, Seong disclose all of the limitations of claim 1 (addressed above). Seong does not explicitly disclose the light emitter comprises depositing the given light emitter on the substrate using one or more of molecular beam epitaxy (MBE), chemical vapor deposition (CVD), and liquid phase epitaxy (LPE). However Schnedider discloses a light emitting device comprising:
Grown a plurality of nanowire/nanorod light emitters (Fig. 3, 32) having different diameter/height wherein the nanowires can be grown by a CVD process (Paragraph [0077]). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the nanowire using a CVD process because chemical vapor deposition is a well-known growth process having the benefits of depositing uniform films at high deposition rates, with high purity and high adhesion.

Allowable Subject Matter
Claims 2, 8 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is considered allowable because none of the prior art either alone or in combination discloses before the adjusting the growth parameter: obtaining the growth profile of the light emitters across the substrate; and determining the nonuniformity in the growth profile across the substrate.
Claim 8 is considered allowable because none of the prior art either alone or in combination discloses the growth parameter comprises the composition of the given light emitter; the growing the given light emitter comprises depositing the given light emitter on the substrate; and the adjusting the growth parameter comprises forming a structure on the substrate proximate the given light emitter to at last partially shadow the depositing the given light emitter to adjust the composition of the given light emitter.
Claim 16 is considered allowable because none of the prior art either alone or in combination discloses the first parameter comprises a first composition of the first light emitter and the second parameter comprises a second composition of the second light emitter; and the device further comprises a structure on the substrate proximate the first light emitter to at last partially shadow depositing the first light emitter on the substrate to adjust the first composition of the first light emitter relative to the second composition of the second light emitter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818